 1

 2

 3
                                       UNITED STATES DISTRICT COURT
 4
                                  EASTERN DISTRICT OF CALIFORNIA
 5

 6
      GUADALUPE ESPARZA CARBAJAL,                              CASE NUMBER: 1:20-cv-01157-GSA
 7
                          Plaintiff,
 8                                                             ORDER DIRECTING PLAINTIFF TO
              v.                                               CLARIFY THE NATURE OF THE
 9                                                             STIPULATED EXTENSION
      ANDREW SAUL, Commissioner of Social
10    Security,

11
                          Defendant.
12

13
            On June 28, 2021, Plaintiff filed a stipulation and proposed order for an extension of time
14
     from June 28 to July 28 to serve her confidential letter brief. Doc. 16. This was the first extension
15
     sought by either party in this matter.
16
            Pursuant to the scheduling order, “the court will allow a single thirty (30) day extension of
17
     any part of this scheduling order by stipulation of the parties. Court approval is not required for this
18
     extension. However, the stipulation shall be filed with the court.” ECF No. 5 at 3. If that was the
19
     basis for Plaintiff’s extension, the stipulation should so specify and should omit the corresponding
20
     proposed order, as court approval is not required. If this was not the basis for the extension the
21
     stipulation should take the form of a motion (specifying whether the motion is unopposed), and
22
     should set forth good cause for the request. See ECF No. 5 at 3 (“Request for modification of this
23
     briefing schedule will not routinely be granted . . . With the exception of the single thirty-day
24
     extension, requests to modify this order must be made by written motion and will be granted only
25
     for good cause.”).
26
            Accordingly, within 7 days of the entry of this order Plaintiff is DIRECTED to do one of
27
     the following: 1) file an amended stipulation citing the above provision of the scheduling order
28
                                                         1
 1   and omitting the attached proposed order, 2) file a motion substantiating the requested extension,

 2   or 3) serve the confidential letter brief and file a proof of service with the court.

 3
     IT IS SO ORDERED.
 4

 5      Dated:     June 29, 2021                              /s/ Gary S. Austin
                                                        UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
